Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 10-18 are pending in this application [2/9/2022].
Claims 10 and 15 have been mended [2/9/2022].

Response to Arguments
Applicant’s arguments, see page 6, 2nd paragraph, filed 2/9/2022, with respect to claim 15 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 15 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 10-14, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument based on newly applied reference Takagi (US-2019/0235815).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US-2006/0031906) in view of Takagi (US-2019/0235815) and further in view of Nakayama (US-2014/0063546).
As to Claim 10, Kaneda teaches ‘A control method of an image processing device connected to a management server via a network, the control method comprising: when an event occurs, storing in a storage unit event information indicating a content of the event that occurred and time when the event occurs wherein event information includes error information, cleaning information, or job information [Figs 1, 3 (309), par 0055, 0076, 0110-0112 – image forming apparatus connected to information collecting server includes a retransmission data storage section that stores SOAP messages including data/time of occurrences determined to be put on standby or pending for retransmission such as a paper jam occurrence and recovery of a paper jam (i.e. error information)]; and push-transmitting the event information stored in the storage unit to the management server wherein the push-transmission is a transmission of information initiated spontaneously by the image processing device [Fig 3 (308), par 0045, 0055, 0081, 0095-0096, 0104 – transmission and retransmission schedule controller sends the retransmission messages stored in the retransmission data storage section on standby list to information collecting server when a jam/recovery has occurred (i.e. spontaneously) in addition to when a server has recovered]’.
Kaneda does not disclose expressly ‘regularly push-transmitting device information indicating a state of the image processing device to the management server at a predetermined frequency; receiving a reception response from the management server, indicating that the management server has received the event information or the device information; and in response to receiving the reception response, indicating that the management server has received the event information, deleting the event information from the storage unit’.
Takagi teaches ‘regularly push-transmitting device information indicating a state of the image processing device to the management server at a predetermined frequency; receiving a reception response from the management server, indicating that the management server has received the event information or the device information [Fig 13, par 0029, 0051, 0128-0131, 0218-0219 – image forming apparatus has a function of transmitting a heartbeat (i.e. device information) to processing server at a predetermined period or frequency for processing server to determine an operating state of the image forming apparatus and transmits a status notification to processing server when free space in external storage apparatus is nearly full (i.e. event information) and receives a response from processing server]’.
Kaneda and Takagi are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include frequently transmitting a heartbeat to processing server as taught by Takagi. 
Kaneda in view of Takagi does not disclose expressly ‘in response to receiving the reception response, indicating that the management server has received the event information, deleting the event information from the storage unit’.
Nakayama teaches ‘receiving a reception response from the management server, indicating that the management server has received the event information [par 0036-0039, 0044-0047 – receiving a transmission notification or deletion notification from the server, in response to the server receiving a transmitted job log]; in response to receiving the reception response, indicating that the management server has received the event information, deleting the event information from the storage unit [par 0039-0040, 0046-0047 – if CPU receives the transmission notification or deletion notification from server, deletes job log and log image from RAM]’.
Kaneda in view of Takagi are analogous art with Nakayama because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include receiving a response from a server for deleting log information, as taught by Nakayama. The motivation for doing so would have been to allowing the MFP to efficiently use the RAM and NVRAM. Therefore, it would have been obvious to combine Nakayama with Kaneda in view of Takagi to obtain the invention as specified in claim 10.

As to Claim 11, Kaneda teaches ‘further comprising: adding to the event information, transmission information indicating whether the event information was transmitted or untransmitted to the management server and stores the event information in the storage unit [Figs 1, 3 (309), par 0055, 0076-0078 – image forming apparatus connected to information collecting server includes a retransmission data storage section that registers (i.e. adding untransmitted) SOAP messages as standby retransmissions on a list], and push-transmitting, to the management server, untransmitted event information that is event information to which transmission information indicating the event information was untransmitted is added [Fig 3 (308), par 0045, 0055, 0081, 0095-0096, 0104 – transmission and retransmission schedule controller sends the retransmission messages stored in the retransmission data storage section on standby list to information collecting server]’.  

As to Claim 12, Nakayama teaches ‘further comprising: receiving from the management server, a reception response indicating that the management server received the event information; and storing transmitted event information that is event information to which transmission information indicating the event information was transmitted is added, and deletes3 of 10Application No. 17/166,202Amendment "A" dated July 14, 2021Reply to Non-Final Office Action dated April 15, 2021 the transmitted event information from the storage unit when a reception response of the transmitted event information is received from the management server [par 0032, 0034, 0036-0040 – receiving from the server a transmission notification, notifying the MFP the log was successfully received in which the MFP then deletes log]’.


As to Claim 13, Kaneda teaches transmission and retransmission schedule controller sends device and event information to information collecting server when the event occurs and sends retransmission messages stored in the retransmission data storage section on standby list to information collecting server when information collecting server does not receive the device and event information [Fig 3 (308), par 0045, 0055, 0081, 0095-0096, 0110-0111].
While, Takagi teaches image forming apparatus has a function of transmitting a heartbeat (i.e. device information) and untransmitted job history to processing server at a predetermined period or frequency for processing server to determine an operating state of the image forming apparatus and transmits a status notification to processing server when free space in external storage apparatus is nearly full (i.e. event information) and receives a response from processing server [Fig 13, par 0029, 0051, 0128-0131, 0198, 0205, 0218-0219].
Kaneda in view of Takagi teaches ‘further comprising: regularly push-transmitting device information indicating a state of the image processing device to the management Kaneda: Fig 3 (308), par 0045, 0055, 0081, 0095-0096, 0110-0111; Takagi: Fig 13, par 0029, 0051, 0128-0131, 0218]’.  
Kaneda and Takagi are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include frequently transmitting a heartbeat to processing server as taught by Takagi. The motivation for doing so would have been to periodically transmitting printer state information to determine license validity. Therefore, it would have been obvious to combine Takagi with Kaneda to obtain the invention as specified in claim 13.

As to Claim 14, Nakayama teaches ‘further comprising: receiving, from the management server, a reception response indicating that the management server received the device information; and when the reception response of the device information is received from the management server, push-transmitting the untransmitted event information stored in the storage unit to the management server [par 0031, 0037-0039 – printer receives a transmission notification from server, notifying a job log including apparatus information was received, and printer transmits an untransmitted log image to server]’. 
Kaneda in view of Takagi are analogous art with Nakayama because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the .
 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (2006/0031906) in view of Takagi (US-2019/0235815), Nakayama (US-2014/0063546) and further in view of Takaoka (2020/0099798).
As to Claim 16, Kaneda in view of Takagi and Nakayama teaches all of the claimed elements/features as recited in independent claim 10. Kaneda in view of Takagi and Nakayama does not disclose expressly ‘further comprising: storing, when the image processing device is powered off, the event information indicating power off in the storage unit before power off; and when the image processing device is powered on, push-transmitting the event information stored in the storage unit to the management server’.
Takaoka teaches ‘further comprising: storing, when the image processing device is powered off, the event information indicating power off in the storage unit before power off; and when the image processing device is powered on, push-transmitting the event information stored in the storage unit to the management server [par 0063, 0081, 0083, 0085 – storing state change data in the nonvolatile memory at predetermined time intervals, and when the MFP is turned off and back on transmitting the state change data to the server during an emergency communication mode]’.  


As to Claim 17, Takaoka teaches ‘further comprising: determining a priority of the event information according to events; and when a plurality of pieces of event information are stored in the storage unit, push- transmitting the plurality of pieces of event information to the management server in an order according to the priority determined for the event information [par 0051, 0112 – MFP transmits state change data to the server base on degree of emergency in which high takes priority in transmission over the other pieces of state change data]’.
Kaneda in view of Takagi and Nakayama are analogous art with Takaoka because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include determining a degree of emergency, as taught by Takaoka. The motivation for doing so would have been to reporting to a server a change in state of the MFP that needs immediate attention. .

Allowable Subject Matter
Claim 18 is allowed.
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Kaneda in view of Takagi, Nakayama and Takaoka and further in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “A control method of an image processing device connected to a management server via a network, the control method comprising: when an event occurs, storing in a storage unit event information indicating a content of the event that occurred and time when the event occurs wherein event information includes error information, cleaning information, or job information; push-transmitting the event information stored in the storage unit to the management server wherein the push-transmission is a transmission of information initiated spontaneously by the image processing device; regularly push-transmitting device information indicating a state of the image processing device to the management server; receiving, from the management server, a reception response indicating that the management server received the device information indicating a state of the image processing device ; and when the reception response of the device information is received from the management server, push-transmitting untransmitted event information or transmitted event information that are stored in the storage unit to the management server” as recited in independent claim 15.



Conclusion
The prior art of record
a. US Publication No.	2019/0235815




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677